DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim(s) 1-6 is/are objected to because of the following informalities:  
In claim(s) 1, line 6+, “the illumination device characterized in that the illumination device is made as a portable hand-held illumination device for underwater photography and videography”, was recited perhaps - - wherein the illumination device is made as a portable hand-held illumination device for underwater photography and videography- - was meant.
In claim(s) 2-5, line 1+, “characterized in that the plurality of light emitters”, was recited perhaps - - wherein the plurality of light emitters- - was meant.
In claim(s) 6, line 1+, “characterized in that it further comprises a waterproof display that is connected to the electronic digital system”, was recited perhaps - - wherein the illumination device further comprises a waterproof display that is connected to the electronic digital system- - was meant.
Appropriate correction is required.

Allowable Subject Matter
Claim(s) 1-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art fails to teach or suggest a/an illumination device requiring:
the at least one RGB-sensor disposed within the portable hand-held illumination device so the at least three illuminance level measurement sensors, together with the corresponding colored light filters, do not perceive light from illumination that is created by the light emitters of the plurality of light emitters at points in time, when information about the illuminance level of the red, green, and blue components of light that has passed through the corresponding red, green, and blue colored light filters of the at least one RGB-sensor is received by the programmed controller for further processing and determining an operation mode of the light emitters of the plurality of light emitters as a result of this processing, wherein the at least three light emitters of the plurality of light emitters are located at a plane of the operating platform of the portable hand-held illumination device under the waterproof, transparent pressure- retaining material disposed inside the waterproof, pressure-retaining housing; and each separate light emitter or each separate group of light emitters of the plurality of light emitters configured to be controlled by the programmed controller to control an emission intensity level of the light emitted by them from 0 to 100% regardless of the emission intensity level of other light emitters and other groups of light emitters of the plurality of light emitters, wherein the at least three light emitters of the 
With regards to claim(s) 2-6, it/they would be allowable in virtue of dependency.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Armer US 9746170 B1

    PNG
    media_image1.png
    346
    443
    media_image1.png
    Greyscale

Sato US 20140340572 A1

    PNG
    media_image2.png
    509
    500
    media_image2.png
    Greyscale


Lebens US 7740371 B1

    PNG
    media_image3.png
    265
    728
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    390
    513
    media_image4.png
    Greyscale

Lee US 20060257130 A1

    PNG
    media_image5.png
    824
    595
    media_image5.png
    Greyscale

BECKERS WO 2016110484 A1

    PNG
    media_image6.png
    599
    599
    media_image6.png
    Greyscale


This application is in condition for allowance except for the formal matters pointed in “claim objections” section above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844